United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2776
                         ___________________________

                                Arden Pawneeleggins

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                   Jared, Kitchen Boss, Mike Durfee State Prison

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: October 24, 2019
                              Filed: October 31, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       South Dakota inmate Arden Pawneeleggins appeals the district court’s
dismissal of his pro se 42 U.S.C. § 1983 complaint for failure to comply with a court
order to pay an initial partial filing fee. Having jurisdiction under 28 U.S.C. § 1291,
the judgment is vacated and the case is remanded for further proceedings.
       This court concludes that the dismissal of Pawneeleggins’s action was an abuse
of discretion because—based on his certified inmate account statements—it appears
that his failure to make an initial partial payment on time was due to a lack of
available funds. See Boyle v. Am. Auto. Serv., Inc., 571 F.3d 734, 742 (8th Cir. 2009)
(standard of review); 28 U.S.C. § 1915(b)(1) (stating that court shall collect initial
partial filing fee “when funds exist”), (b)(4) (providing that prisoner shall not be
prohibited from bringing civil action because he lacks assets and means to pay initial
partial filing fee); Taylor v. Delatoore, 281 F.3d 844, 850 (9th Cir. 2002) (for
prisoners whose prior account balances resulted in assessment of initial fee, but who
do not have funds available when payment is ordered, § 1915(b)(4) should protect
them from having their cases dismissed for non-payment).

      The judgment is vacated and the case is remanded for further proceedings.
                      ______________________________




                                         -2-